            Case 1:18-cv-09786-LGS Document 67 Filed 07/17/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 AMANDA JOHNSON,                                               :
                                                               :
                                              Plaintiff,       :   18 Civ. 09786 (LGS)
                                                               :
                            -against-                          :          ORDER
                                                               :
 L’OREAL USA,                                                  :
                                                               :
                                              Defendant. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, on July 9, 2020, Plaintiff filed a letter motion for a conference to address

certain discovery disputes. See Dkt. No. 64. On July 16, 2020, Defendant filed a letter response.

See Dkt. No. 68. It is hereby

          ORDERED that a telephonic conference will be held on July 30, 2020, at 10:40 a.m., on

the following conference line: (888) 363-4749, access code: 5583333. The time of the

conference is approximate, but the parties shall ensure that they are dialed into the conference

line by the appointed conference time. It is further

          ORDERED that, with respect to the dispute regarding the production of text messages,

the parties shall meet and confer and agree on a date for the production of text messages. It is

further

          ORDERED that, with respect to the dispute regarding the production of non-text message

ESI, by July 24, 2020, Defendant shall conclude its efforts to look into the issues raised by

Plaintiff. The parties shall meet and confer and, by July 28, 2020, at noon, Plaintiff shall file a

letter detailing any remaining open issues, and providing the agreed-upon date for the production

of text messages. By July 29, 2020, at noon, Defendant shall file any letter response. If there

remain no open issues, the conference on July 30, 2020, will be canceled. It is further
          Case 1:18-cv-09786-LGS Document 67 Filed 07/17/20 Page 2 of 2


       ORDERED that, with respect to the dispute regarding the production of documents

concerning Defendant’s investigation, based on Defendant’s counsel’s representations in the

letter at Dkt. No. 68, communications between company counsel and then current company

employees during the investigation are protected by the attorney client privilege.

Communications between company counsel and others during the investigation, and any reports

and compilations of documents from the investigation, are protected by the work product

doctrine. Fact work product is subject to production upon a showing of “substantial need”

pursuant to Federal Rule of Civil Procedure 26(b)(3)(A)(ii), and Plaintiff has made no showing

of, or argument regarding, substantial need.

       The Clerk of Court is respectfully requested to close the motion at Dkt. No. 64.

Dated: July 17, 2020
       New York, New York




                                                 2
